Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The election of the invention of Group II, claims 10-21 in the paper filed on 2/23/2021 is acknowledged. The election is deemed to be without traverse due to an incomplete response regarding arguments to the contrary.  Accordingly, claims 1-9, directed to an invention non-elected without traverse, were canceled.  In claim 13, line 1, “170” was deleted.  In claim 14, line 2, “the tube-like” was changed to – a tube-like – in order to provide proper antecedent basis.  In claim 17, line 1, “includes” was deleted in order to more clearly recite the invention grammatically.  These changes are deemed to be merely a matter of form not affecting the scope of the invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical stapler lock-out comprises a grip handle, clip fingers, a pin interacting with a shaft, and a shroud shielding a user from contacting the pin when the lock-out is removed from the shaft.  The closest prior art to Reed (U.S. Patent Application Publication 2016/0270835) discloses a lock-out 202 including tubular portions 202a, 202b surrounding shaft 132a, a pin 208 and handle grips 206 (Fig. 6), but lacks the tubular portion comprising a shroud separate from lock-out retaining clips.  Additionally, the prior art to Kostrzewski .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A SMITH/               Primary Examiner, Art Unit 3731